DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/06/2021. The examiner acknowledges the amendments to claims 1, 6, and 9. Claims 7-8 and 12-14 are cancelled. Claims 1-6 and 9-11 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 01/06/2021, with respect to the USC 112(a) and (b) and USC 103 rejections of claims 1-6 and 9-11 have been fully considered and are persuasive.  The USC 112(a) and (b) and USC 103 rejections of claims 1-6 and 9-11 have been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
This application is allowable over the prior art of record because claim 1 positively recites a bottom compartment disposed below a diagnostic compartment containing at least one diagnostic strip, wherein openings between the diagnostic compartment and bottom compartment allow removal of body liquid from the diagnostic compartment such that the diagnostic strip becomes dry in order for a color of the strip to be read.

Claims 2-6 and 9-11 are allowable for depending on the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791